The following order has been entered on the motion filed on the 22nd of December 2016 by Defendant for Petition for Discretionary Review:
"Motion Dismissed by order of the Court in conference, this the 16th of March 2017."
Ervin, J. recused
Upon consideration of the petition filed by Defendant on the 22nd of December 2016 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 16th of March 2017."
Ervin, J. recused